ORDER OF DISMISSAL
Rule (2c) of the Navajo Rules of Appellate Procedure requires that an appeal must be filed within thirty (30) days of the final judgment.
The final order of dismissal of the entitled matter was entered on March 5, 1980.
The appeal on the entitled matter was filed in the Court of Appeals of the Navajo Nation on April 7, 1980.
The appeal record does not contain proof of personal service or mail service as requird by Rule 6(a) of the Rules of Appellate Procedure .
The appeal record and the District Court records do not show that the appellant ever complied with Rule 5(d) of the Rules of Appellate Procedure.
The appeal was filed thirty-three (33) days after the final order of the District Court and due to non-compliance with appellate procedure, the appeal shall be dismissed.
THEREFORE, the appeal in the entitled matter is hereby DISMISSED.